UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BAILEY SHIPPING, LTD,

                          Plaintiff,

                        -v.-

AMERICAN BUREAU OF SHIPPING, et al.,
                                                         12 Civ. 5959 (KPF)
                          Defendants.
                                                       OPINION AND ORDER

AMERICAN BUREAU OF SHIPPING,

                          Petitioner,

                        -v.-

BAILEY SHIPPING, LTD,

                         Respondent.


KATHERINE POLK FAILLA, District Judge:

      Petitioner American Bureau of Shipping (“ABS”) has filed a motion

requesting confirmation of a final arbitration award issued pursuant to a

contract between the parties requiring arbitration. This motion is unopposed,

as Respondent Bailey Shipping Limited (“Bailey”) has failed to respond to

orders of the Court and otherwise has made no effort to contest the

confirmation. This case began nearly seven years ago, with Respondent’s

motion to compel arbitration regarding ABS’s allegedly negligent

misrepresentation of the condition of the vessel M/V ZAIRA (renamed the M/V

MAX) (the “Vessel”) at the time of its sale to Bailey and the resulting damages

from this misrepresentation. In that time, this Court has issued several
opinions in the case, which has charted a long and at times turbulent course

before reaching this, its final destination. For the reasons set forth below,

Petitioner’s motion to confirm the arbitration is granted in full.

                                      BACKGROUND 1

A.    Factual Background

          The Court has addressed the complicated history of this case and the

relationship between the parties in its prior Opinions and Orders of September

23, 2013 (Dkt. #29, available at 2013 WL 5312540 (S.D.N.Y. Sept. 23, 2013)

(“Bailey I”)), March 28, 2014 (Dkt. #40, available at 2014 WL 1282504

(S.D.N.Y. Mar. 28, 2014) (“Bailey II”)), and July 18, 2014 (Dkt. #61 available at

2014 WL 3605606 (S.D.N.Y. July 18, 2014) (“Bailey III”)). Given this extensive

history and the exhaustive recitations of the facts available elsewhere, the

Court will recount only those facts necessary to resolve the instant motion.

      Petitioner ABS is “a classification society engaged in verifying that marine

vessels and offshore structures comply with the rules that the classification

society has established for design, construction, and periodic survey.” Bailey I,

2013 WL 5312540, at *1. Bailey is a Marshall Islands shipping corporation.

See id.




1     This Opinion draws on facts from the Affidavit of Gerard W. White (“White Decl.” (Dkt.
      #87)), and the exhibits attached thereto, particularly the final arbitration award that
      Petitioner seeks to confirm (the “Final Award” (Dkt. #87-1)). The Opinion also draws
      facts from the affidavit of John Markianos-Daniolos (“Daniolos Decl.” (Dkt. #89)), and
      the affidavit of Martha C. Adams (“Adams Decl.” (Dkt. #88)).
      For ease of reference, the Court refers to Petitioner’s brief in support of its motion for
      confirmation as “Pet’r Br.” (Dkt. #86).

                                                2
      This case arises from Petitioner’s alleged negligent misrepresentation

regarding the condition of the Vessel. See Bailey I, 2013 WL 5312540, at *1-2.

On August 20, 2012, then-United States District Judge Richard J. Sullivan of

the Southern District of New York ordered the negligent misrepresentation

claim to proceed by arbitration, pursuant to mandatory arbitration provisions

contained in the survey agreements by which ABS certified the condition of the

Vessel. (Dkt. #13). See also Bailey I, 2013 WL 5312540, at *4-6. On June 28,

2013, the case was reassigned to this Court. (Dkt. #19).

      Separately, Bailey brought claims against ABS in the Piraeus

Multimember Court of First Instance in Piraeus, Greece (the “Greek Litigation”).

Bailey I, 2013 WL 5312540, at *2-4. In Bailey I, this Court stayed certain

claims in the Greek Litigation that were covered by the arbitration proceedings,

but allowed other claims brought pursuant to Greek law to proceed. See

generally Bailey I, 2013 WL 5312540. On August 9, 2013, Bailey attempted to

withdraw its negligent misrepresentation proceeding and terminate the

arbitration proceeding. Bailey II, 2014 WL 1282504, at *2. ABS objected, and

the arbitral panel held that Bailey could not withdraw its claim without

consent from ABS. Id. Bailey asked this Court to vacate that decision, and the

Court held that it lacked jurisdiction, as the decision on that question was not

a final decision of the arbitral panel. See generally Bailey II, 2014 WL

1282504.

      The parties continued with arbitration, but on January 8, 2017, Bailey’s

counsel withdrew as counsel in the arbitration proceedings. (Dkt. #72). From

                                        3
that time on, ABS continued with the arbitration unopposed. (Id.). The

arbitral panel held final hearings on January 16 and 18, 2017. (Final Award 5-

6). On April 19, 2018, the arbitral panel issued a final decision. (Id. at 3-5).

      The panel found that Bailey had failed to prove negligent

misrepresentation, both because it had failed to demonstrate that ABS’s claims

regarding the vessel were false, and because it had failed to show that ABS did

not exercise reasonable care in gathering information. (Final Award 7). The

panel found for ABS on Bailey’s claim unanimously. (Id.). The panel majority

also found that Petitioner was entitled to certain fees and costs. (Id. at 8-9). 2

The majority awarded ABS $63,063.75 in arbitrators’ fees that it had paid to

that date unilaterally, an additional 50% of the final arbitrators’ fees, plus

interest at the rate of 4% per year from September 24, 2015, through the entry

of judgment. (Id.; see also White Decl., Ex. D (providing a final award figure of

$81,635.75, comprising $63,063.75 plus half of the arbitrator’s final fee

statement of $37,144.00)). The majority also awarded ABS $28,427.85,

representing 30% of the attorneys’ fees ABS had claimed; $24,450 for witness

fees and travel expenses, with interest at the rate of 4% per year from January

31, 2017, through the entry of judgment; and $20,800 for the costs of copying,

translating, interpreting, and miscellaneous expenses in the arbitral

proceeding, with interest at the rate of 4% per year from January 31, 2017,

through the entry of judgment (Id.).



2     One member of the arbitral panel dissented from the majority’s decision regarding the
      allocation of fees and costs. (Final Award 9-10).

                                             4
      Based on this award, ABS requested judgment in the following amounts:

            a.    The sum of $91,432.04 in arbitrators’ fees and
                  interest. This amount consists of $81,635.75 in
                  arbitrators’ fees and $9,796.29 in interest

            b.    The sum of $28,427.85 in attorneys’ fees.

            c.    The sum of $26,060.77 in witness fees, travel
                  expenses, and interest. The amount consists of
                  $24,450 in witness fees and travel expenses, and
                  $1,610.77 in interest.

            d.    The sum of $22,170.03 for copying, translating
                  costs, and interest. This amount consists of
                  $20,800 for copying and translation costs, and
                  $1,370.30 in interest.

(Pet’r Br. 4). The aggregate amount sought is $168,090.19. In its supporting

declarations, ABS provided the interest calculations used to derive these

numbers. (See White Decl., Ex. D).

B.    Recent Procedural Developments

      On April 27, 2018, counsel for Bailey requested leave to withdraw from

the instant case (Dkt. #79), and on May 7, 2018, this Court granted counsel’s

request to withdraw (Dkt. #81). The Court instructed outgoing counsel to alert

Bailey of the withdrawal and ordered Bailey to secure new counsel by June 21,

2018; after Bailey failed to communicate with the Court, it extended that

deadline to August 13, 2018. (Dkt. #81-83). Bailey has not appeared since

counsel’s withdrawal, and on August 16, 2018, the Court instructed ABS to

seek confirmation of the arbitral panel’s decision unopposed. (Dkt. #84). On

September 13, 2018, Petitioner asked the Court to confirm the arbitration

award. (Dkt. #85-86).


                                       5
                                  DISCUSSION

A.    Applicable Law

      1.    Jurisdiction Pursuant to the New York Convention and the
            Federal Arbitration Act

      The Federal Arbitration Act (“FAA”), see 9 U.S.C. §§ 1-16 (Chapter One),

201-208 (Chapter Two), 301-307 (Chapter Three), does not provide a

freestanding grant of jurisdiction for federal courts to review arbitral awards.

See Durant, Nichols, Houston, Hodgson & Cortese-Costa, P.C. v. Dupont, 565

F.3d 56, 63 (2d Cir. 2009). It does, however, provide federal jurisdiction over

those arbitral awards that are governed by the Convention on the Recognition

and Enforcement of Foreign Arbitral Awards (frequently referred to as the “New

York Convention”). 9 U.S.C. § 203. The New York Convention applies here

because Bailey is a foreign corporation. Scandinavian Reins. Co. Ltd. v. Saint

Paul Fire & Marine Ins. Co., 668 F.3d 60, 71 (2d Cir. 2012); see also Yusuf

Ahmed Alghanim & Sons v. Toys “R” Us, Inc., 126 F.3d 15, 19 (2d Cir. 1997)

(observing that the New York Convention applies to arbitrations “‘involving

parties domiciled or having their principal place of business outside the

enforcing jurisdiction’” (quoting Bergesen v. Joseph Muller Corp., 710 F.2d 928,

932 (2d Cir. 1983)).

      Because the Final Award was entered in the United States, the standard,

domestic provisions of the FAA also apply to the extent they do not conflict with

the New York Convention or its enabling legislation. Phoenix Aktiengesellschaft

v. Ecoplas, Inc., 391 F.3d 433, 435 (2d Cir. 2004).



                                        6
      2.    Procedural Requirements of the New York Convention

      To obtain confirmation of an arbitration award under the New York

Convention, the party seeking recognition must provide:

            The duly authenticated original award or a duly certified
            copy thereof [and] [t]he original agreement referred to in
            article II or a duly certified copy thereof. If the said
            award or agreement is not made in an official language
            of the country in which the award is relied upon, the
            party applying for recognition and enforcement of the
            award shall produce a translation of these documents
            into such language. The translation shall be certified
            by an official or sworn translator or by a diplomatic or
            consular agent.

Convention Done at New York June 10, 1958, T.I.A.S. No. 6997 (Dec. 29, 1970)

(hereinafter cited as “New York Convention”).

      3.    Unopposed Petitions to Confirm Arbitration Awards

      The New York Convention sets forth grounds for denial of confirmation,

including: the incapacity of a party to enter an arbitration agreement; the

invalidity of the arbitration agreement; lack of notice; the resolution of a non-

arbitrable dispute; the composition of the arbitral panel being invalid under the

arbitration agreement or national law; the award failing to bind the parties; the

subject matter of the arbitration not being subject to settlement by arbitration

under the law of the country recognizing the award; or enforcement or

recognition of the award being against the public policy of the country in which

confirmation is sought. See New York Convention Art. V

      Absent conflicts with the New York Convection, the matter is governed by

the Federal Arbitration Act, which provides “a streamlined process” for a party

seeking to confirm, vacate, or modify an arbitration award. Mason Tenders
                                         7
Dist. Council of Greater N.Y. & Long Island v. Adalex Grp., Inc., No. 13 Civ. 764

(PAE), 2013 WL 5322371, at *2 (S.D.N.Y. Sept. 23, 2013) (internal quotation

marks and citation omitted); accord Trs. of N.Y.C. Dist. Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. Baywood Concrete Corp., No. 17 Civ. 1800

(ER), 2017 WL 3207797, at *2 (S.D.N.Y. July 26, 2017) (“[A]n application for a

judicial decree confirming an award receives streamlined treatment as a

motion, obviating the separate contract action that would usually be necessary

to enforce or tinker with an arbitral award in court.” (internal quotation marks

omitted) (quoting Hall St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 582

(2008))). In furtherance of this streamlined procedure, judicial review of an

arbitral award is sharply circumscribed. See Willemijn Houdstermaatschappij,

BV v. Standard Microsystems Corp., 103 F.3d 9, 12 (2d Cir. 1997); Adalex Grp.,

Inc., 2013 WL 5322371, at *2.

      Indeed, “[n]ormally, confirmation of an arbitration award is ‘a summary

proceeding that merely makes what is already a final arbitration award a

judgment of the court,’” and under the Federal Arbitration Act, “the court ‘must

grant’ the award ‘unless the award is vacated, modified, or corrected.’” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting 9 U.S.C.

§ 9; Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176 (2d Cir. 1984)). The

movant’s burden “is not an onerous one” and requires only “a barely colorable

justification for the arbitrator’s conclusion.” Neshgold LP v. N.Y. Hotel & Motel

Trades Council, AFL-CIO, No. 13 Civ. 2399 (KPF), 2013 WL 5298332, at *7

                                         8
(S.D.N.Y. Sept. 19, 2013) (internal quotation marks omitted) (quoting N.Y.C.

Dist. Council of Carpenters Pension Fund v. Angel Const. Grp., LLC, No. 08 Civ.

9061 (RJS), 2009 WL 256009, at *1 (S.D.N.Y. Feb. 3, 2009)). “The arbitrator’s

rationale for an award need not be explained, and the award should be

confirmed ‘if a ground for the arbitrator’s decision can be inferred from the

facts of the case.’” Gottdiener, 462 F.3d at 110 (quoting Barbier v. Shearson

Lehman Hutton, Inc., 948 F.2d 117, 121 (2d Cir. 1991)).

      4.    Summary Judgment

      Courts within this Circuit approach an unopposed petition to confirm an

arbitration award “as akin to a motion for summary judgment based on the

movant’s submissions, and the court may not grant the motion without first

examining the moving party’s submission to determine that it satisfactorily

demonstrates the absence of material issues of fact.” Neshgold LP, 2013 WL

5298332, at *7 (internal quotation marks omitted) (quoting Gottdiener, 462

F.3d at 109-10). Under the familiar summary judgment standard, a “court

shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

A genuine dispute exists where “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Fireman’s Fund Ins. Co. v.

Great Am. Ins. Co. of N.Y., 822 F.3d 620, 631 n.12 (2d Cir. 2016) (internal




                                         9
quotation marks and citation omitted). A fact is “material” if it “might affect the

outcome of the suit under the governing law.” Anderson, 477 U.S. at 248.

B.    Analysis

      1.      The Grounds for the Arbitration Award Are Clear

      The Court sees no grounds to set aside the Final Award under the New

York Convention or the Federal Arbitration Act. Bailey has complied with the

procedural requirements of the New York Convention, by serving a translated

and certified copy of the Final Award to Bailey’s office in Greece on its sole

director, and on its attorney, Mr. Georgopoulos. (Daniolos Decl. ¶¶ 3-5). With

respect to the New York Convention’s grounds for declining to recognize an

arbitration award, the Court finds none to be relevant here. Prior decisions in

this case have already determined that the arbitration agreement was valid,

and that the dispute was arbitrable. See Bailey I, 2013 WL 5312540, at *4-5.

Bailey had notice of the arbitration and participated in the proceedings through

a late stage in the arbitration. (See Final Award 2-6). No party has suggested

that arbitration in this case contravenes public policy or violates any national

law, nor has any party challenged the composition of the arbitral panel. The

Court sees no grounds for vacating the decision under the New York

Convention.

      As for the Federal Arbitration Act, the Court is mindful of its deferential

posture under this Act. The Court finds that the grounds for the Final Award

are readily discernible from its contents. The Award contains the arbitral

panel’s factual findings. The panel’s findings surpass the degree of reasoning

                                        10
that courts require to confirm an arbitration award. See Gottdiener, 462 F.3d

at 110; cf. Tube City IMS, LLC v. Anza Capital Partners, LLC, 25 F. Supp. 3d

486, 491 (S.D.N.Y. 2014) (confirming arbitration award for return of overpaid

invoices).

      In sum, there are no grounds for setting aside the Final Award. See

Gottdiener, 462 F.3d at 110 (“[T]he court ‘must grant’ the award ‘unless the

award is vacated, modified, or corrected.’” (quoting 9 U.S.C. § 9)).

      2.     ABS Is Entitled to Confirmation of the Total Amount of the
             Arbitrator’s Award

             i.    Principal Amount

      The arbitral panel awarded $156,683.63 as a principal amount, and

made clear that this consists of the arbitrators’ fees, attorneys’ fees, and the

arbitration’s costs. (Award 8-9). The arbitration agreement provided authority

to the panel for the award of fees and costs (see Adams Decl. ¶¶ 7-8), and the

panel explained its reasoning in awarding costs in the Final Award, explaining

that they were necessary to remedy Bailey’s decision to withdraw from the

arbitration proceedings without notice at the last minute, after it received an

adverse decision in the Greek Litigation. (See Final Award 9 n.8). Therefore,

the Court finds that the panel provided more than a “colorable justification” for

awarding the amounts it selected. See Gottdiener, 462 F.3d at 110 (quoting

Landy Michaels Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, 954 F.2d

794, 797 (2d Cir. 1992)); see also N.Y.C. Dist. Council of Carpenters v. WJL

Equities Corp., No. 15 Civ. 4560 (KPF), 2015 WL 7571835, at *4 (S.D.N.Y.

Nov. 24, 2015) (confirming arbitration award where “findings [were] in line with
                                        11
the written agreement, and [party challenging confirmation] provided no

evidence that would draw them into question”). The Court has also reviewed

Petitioner’s calculation of post-award, pre-judgment interest (see White Decl.,

Ex. D), and has discovered no issues with Petitioner’s calculations.

                                 CONCLUSION

      For the reasons set forth above, Petitioner’s motion to confirm the Final

Award is GRANTED. The Clerk of Court shall enter judgment for Petitioner and

against Respondent in the amount of $168,090.19. Post-judgment interest will

accrue at the statutory rate pursuant to 28 U.S.C. § 1961.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      May 1, 2019
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                       12
